Citation Nr: 1612919	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include degenerative joint disease of the left knee, including on a secondary basis.

2.  Entitlement to service connection for a left ankle disorder, to include the residuals of a left ankle fracture, including on a secondary basis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1945 to October 1947 and April 1948 to February 1950.

This appeal before the Board of Veterans' Appeals (Board) arises from rating decisions in January 2011 and September 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2011 rating decision, the RO denied service connection for a left knee disorder, to include degenerative joint disease of the left knee, and service connection for a left knee disorder, to include the residuals of a left ankle fracture, with claimed as secondary to the service-connected residuals of a fractured right tibia and fibula.  The Veteran perfected a timely appeal of these determinations.  See Notice of Disagreement (NOD), dated January 2011; Statement of the Case (SOC), dated September 2013; Substantive Appeal (VA Form 9), dated September 2013.  In March 2015, the Board remanded each of these issues to the RO for additional development.

In a September 2015 rating decision, the RO denied service connection for a chronic acquired psychiatric disorder.  The Veteran perfected a timely appeal of this determination.  See NOD, dated September 2015; SOC, dated January 2016; Substantive Appeal (VA Form 9), dated January 2016.

Concerning the Substantive Appeals (VA Forms 9) received in September 2013, and January 2016, the Board observes that unless the Veteran states otherwise, any additional evidence submitted by the Veteran or their representative may be considered by the Board in the first instance.  See 38 U.S.C.A. § 7105(e) (West 2014); see also BVA Fast Letter 14-02 (setting forth that a waiver of initial Agency of Original Jurisdiction (AOJ) review will not be required for newly received-evidence sent by the Veteran or their representative, but only for claims appealed on or after February 2, 2013).

The Board also observes that the Veteran stated in November 2014 that he wanted to "drop pending secondary leg claim."  However, the Board finds that this language is not specific enough to be considered a withdrawal of such a claim.  Even if the language may be construed as being specific in requesting such a withdrawal, the wording in this statement is vague as to whether it refers to Veteran's left knee and left ankle claims singularly or individually.  The Board, therefore, finds that the requirements of 38 C.F.R. § 20.204 (2015) have not been satisfied and will adjudicate both the left knee and left ankle claims on the merits.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in February 2016.  The Veteran failed to appear for that hearing and provided no reason for why he did not appear.  Accordingly, the Board deems his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder, to include an anxiety disorder, depressive disorder, and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left knee disorder, to include degenerative joint disease of the left knee, was not manifested during service, is not shown to be causally or etiologically related to service, and is not shown to be caused or aggravated by a disease or injury of service origin.

2.  The Veteran's left ankle disorder, to include the residuals of a left ankle fracture, was not manifested during service, is not shown to be causally or etiologically related to his military service, and is not shown to be caused or aggravated by a disease or injury of service origin.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a left knee disorder, to include degenerative joint disease of the left knee, including or a secondary basis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for a left ankle disorder, to include the residuals of a left ankle fracture, including on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in September and December 2010.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements for the claims. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  VA has obtained and associated the claims file the service treatment records, the service personnel records, VA treatment records, and the reports of VA examinations.  The Board notes the contention advanced by the Veteran, in which he maintains that his service treatment records are fire-related.  However, the information of reflects that the Veteran's service treatment and personnel records are intact as received into the record, and the Veteran's service department or any other appropriate source for requesting service department records have not indicated or even suggested that the Veteran's service records were either lost or destroyed.

Also, the Veteran contends that the VA examinations conducted in November 2010 are inadequate.  Specifically, the Veteran maintains that he had trouble understanding the VA examiner, and the VA examiner failed to ask questions.  Upon review of the report of VA examinations in November 2010, the reports shows that the VA examiner solicited symptoms from the Veteran, personally examined the Veteran, and documented the physical findings, including the range of motion measurements and x-ray studies of left knee and left ankle.  The subjective symptoms and objective physical findings that are detailed in the November 2010 reports were obtained based on a thorough examination of the Veteran by a medical doctor; and as such, they represent the actual evaluation results from the Veteran's participation in that clinical study.  Moreover, as the medical opinions contained in the report of VA examination (for bones, fractures, and bone disease) of November 2010 are based on a fully articulated rationale and supported by the examiner's review of the particulars of this Veteran's medical history, his in-service and post-service medical records, and the evaluation results, the Boards finds the medical information and guidance contained in this VA examination are of sufficient detail, so that the Board's review is a fully informed one.  For these reasons, the reports of VA examination, including the medical opinions, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (explaining that if a remand would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant, then a remand order should be avoided).

Accordingly, there has been substantial compliance with the March 2010 Board remand instructions, to schedule the Veteran for a videoconference hearing before a VLJ of the Board, in which the Veteran failed to report.  Thus, the Board determines that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See, e.g., Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, which include arthritis, that are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder, (2) evidence a service-connected disability, and (3) evidence establishing that the current disorder was either caused or aggravated by the service-connected disability (i.e., a connection between the service-connected disability and current disorder).  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

Under applicable law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b) (2015).

The determination as to whether the requirements of service connection are met is based on an analysis of all the evidence of record and an evaluation of its competency, credibility, and probative value.  38 U.S.C.A. § 7104(a) (West 2014); See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  See Ortiz v. Principi, 274 F.3d 1361, 1364-1365 (Fed. Cir. 2001).


Analysis

The Veteran seeks to establish service connection for disorders involving the left knee and left ankle.  He maintains, in essence, that his left knee and left ankle disorders can be attributed to service; or, in the alternative, these disorders are due to a fall that he suffered in February 2009 that was due to, the result of, or aggravated by his service-connected residuals of a fractured tibia and fibula.

In the present case, there is no dispute that the Veteran has a current disability of the left knee and left ankle.  The report of a November 2010 VA examination (of bones, fractures, and bone diseases) reflects that the Veteran has diagnoses of degenerative joint disease of the left knee, and a well-healed fracture of the lateral malleolus and distal fibula of the left ankle joint.

In an August 2010 Supplemental Claim for Compensation, the Veteran asserted that his left knee and left ankle were injured in the same fall that caused his fracture to his right lower extremity in-service.  Also, he asserted at a November 2010 VA examination that he had sought service connection on a secondary basis for his left knee and left ankle.  Thus, the Veteran fulfills the second element of service connection for both the left knee and left ankle, as the record evidence already establishes that the Veteran suffered an in-service accidental fracture of the lower third of his right leg in June 1946, for which service connection is in effect for the residuals a fractured tibia and fibula.

Upon review, while the service treatment records do reflect that the Veteran sustained a fracture to the right lower leg in June 1946, this in-service injury is not shown to have resulted in a chronic disorder of the left knee or left ankle.  Here, the service treatment records (STRs) dated at the time of the 1946 injury and subsequently thereafter reveal no complaints, symptoms, or treatment of the left knee or left ankle, to include degenerative joint disease (or arthritis) of the left knee, or a fracture of the left ankle.  In fact, no injury or disorder of the left knee or left ankle is noted during service, or within the one year following the Veteran's discharge from service, as the earliest indication of any injury involving either the left knee or left ankle was first shown in February 2009, decades after service, when the Veteran sustained a post-service left distal and left lateral malleolar fracture from a traumatic fall and received emergency room treatment at a VA facility at that same time.

At the November 2010 VA examination, the examiner noted that the Veteran had sustained a fall in February 2009, and was seen in the emergency room at a VA medical facility.  The Veteran suffered a left distal fibula and left lateral malleolar fracture from that fall.  The Veteran purported that his service-connected residuals of a fracture of the right tibia and fibula were the cause his fall, and thus caused his injury to his left ankle.  The examiner reviewed the STRS and post-service VAMC records.  The examiner reviewed the particulars the Veteran's past history, noting that the Veteran is service-connected for his right lower extremity at 30 percent disabling and takes tramadol with no side effects.  The examiner also observed that the Veteran walks with the use of crutches and wears bilateral ankle braces

During VA examination in November 2010, the Veteran related that he has suffered from left knee pain for the past forty years, which he reported as getting progressively worse.  Reportedly, at the time of the fall in February 2009, the Veteran twisted his left knee, and x-rays taken in 2009 revealed a fracture to the (left) distal fibula as well as lateral malleolus fracture of the (left) fibula.  The Veteran subjectively complained of pain, weakness, stiffness, giving way, lack of endurance, tenderness and swelling to his left knee and to his left ankle.  The Veteran denied flare-ups, deformity, locking, effusion, dislocation, heat and redness.  The Veteran stated that he cannot dig in the ground, and that he cannot lift and carry heavy objects due to his left lower extremity disabilities.  The Veteran reported that prolonged walking and standing aggravated his left knee and left ankle condition.  The Veteran stated that he wears orthopedic shoes.  The Veteran reported that he worked in a coal mine for thirty-two years.  The examiner also noted that the Veteran reported that standing and walking for five to ten minutes causes him pain and that he needs to sit down.  The examiner observed that the Veteran walks with a crutch, cannot walk on toes and heels, and cannot perform tandem walking.  

The physical examination revealed that the Veteran showed 0 degrees of full extension of the left knee without discomfort and pain; and that repetitive range of motion testing (repeated times three) did not affect the Veteran's range of motion.  The Veteran showed mild laxity or instability to both medical and lateral collateral ligaments of left knee joint both in neutral and in 30 degrees of flexion.  The Veteran showed mild tenderness to both anterior and posterior aspects of the left ankle joint without any evidence of deformity, crepitation, swelling, and edema.  The Veteran showed left ankle dorsiflexion to 0 to 15 degrees without discomfort or pain, and left ankle plantar flexion to 0 to 40 degrees without discomfort and pain.  The repetitive testing did not affect the Veteran's range of motion.  A review of x-rays showed that the left knee joint revealed minimal degenerative changes, and that the left ankle joint showed a prior fracture to the lateral malleolus that was completely healed.

It was the November 2010 VA examiner's opinion that the Veteran's left knee condition, as well as his left ankle condition, was not caused or aggravated by his service-connected residuals of his right tibia and fibula.  In making this assessment, the examiner explained that after review of the STRs, the Veteran showed a well-healed old fracture of the right tibia and fibula with no residuals shown on x-ray; and, in view of the medical data of record, the examiner related that the Veteran's left knee condition was more likely due to his long tenure working in a coal mine and the normal wear and tear due to degeneration caused by age.  As for the left ankle, the VA examiner observed that the Veteran showed no degenerative changes to his left ankle, and thus related that the Veteran's February 2009 fall was more likely due to his age and history of taking medications, and was not due to his service-connected right lower extremity disability.  The examiner supported his opinions when he explains that after review of the STRs, the injury sustained in service, for which service-connected has been established, is shown by x-ray evidence to be a well-healed fracture of the right tibia and fibula and that the x-rays of that right lower extremity fracture revealed no finding of any residuals.  Thus, the medical evidence of record fails to establish a connection or relationship between the current left knee and left ankle disabilities and service (including the in-service injury) or the service-connected residuals of a right leg fracture.

Although the Veteran believes that the current diagnoses of degenerative joint disease of the left knee and the residuals of a left ankle fracture are related to his active service, and/or to his service-connected disability, he has not provided any evidence that is of sufficient probative evidence to support his claims of service connection, on a direct or secondary basis.  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as the medical questions in issue are complex in nature, the Board finds that the Veteran's opinion as to either the diagnosis or etiology of his degenerative joint disease of the left knee and his residuals of a left ankle fracture falls outside the scope of his competency and thus does not create the requisite nexus needed for service connection on a direct or secondary basis.

While the symptoms of knee instability, knee and ankle pain, weakness, tenderness, and swelling are capable of lay observation, the actual diagnoses of degenerative joint disease of the left knee and the residual disability from a left ankle fracture are not capable of lay observation and are not simple medical conditions.  See Jandreau v. Nicholson, 492 F.3d at 1377, n. 4.  The diagnoses of degenerative joint disease of the left knee and the residual disability from a left ankle fracture, and the determinations of etiology for these conditions are complex medical questions requiring knowledge of the musculoskeletal system, orthopedic principles, and x-ray interpretation; they are not capable of lay diagnosis; and as such, the Board finds that the Veteran is not competent to diagnose degenerative joint disease of the left knee and a left ankle disability resulting from the residuals of fracture, or to provide the requisite nexus opinion for these disabilities on a direct or secondary basis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Hence, the Board finds the Veteran's lay assertions to be of minimal probative value compared to the detailed medical opinions against the claims.

The medical opinion provided by the November 2010 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation as to why the Veteran's left knee and left ankle disabilities were not related to his in-service trauma, or his service-connected disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner specifically addressed whether or not the Veteran's service-connected right leg fracture caused or aggravated the Veteran's left knee or left ankle disabilities on a secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Furthermore, the examiner gave an exact etiology, determining that the Veteran's left knee and left ankle disabilities were due to his straining work as a coal miner, and degeneration due to age.  The examiner also provided an alternative as to the cause of the Veteran's February 2009 traumatic fall.  In forming the nexus opinions, the Veteran's lay assertions were considered in the analysis and therefore compliant with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinions are of great probative value.  As previously indicated, the Veteran's allegations that the cause of his left knee and left ankle disabilities was initially due to his in-service trauma, or that his service-connected right leg fracture caused or aggravated his current disabilities, are not of sufficient competency to outweigh the medical examiner's highly probative opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a left knee disorder, to include degenerative joint disease of the left knee, including on a secondary basis, is denied.

Entitlement to service connection for left ankle disorder, to include the residuals of a left ankle fracture, including on a secondary basis, is denied.


REMAND

Although the Board regrets further delay, the Board has determined that additional development is warranted.  

Concerning the claim of an acquired psychiatric disorder, the Board observes that in March 2015, the Veteran submitted a Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  At that time, the Veteran asserted that he was assigned guard duty to watch over thirty prisoners from Germany to Poland, but that about nineteen of the prisoners escaped.  The Veteran stated that at the time he attempted to shoot at the escaping prisoners.  The Veteran also stated that the event has bothered him all his life.  Also, the Veteran sought service connection based on his in-service arrest, which he purports is a cause of his present complaints.  In September 2015, the Veteran also alleged that he suffers from anxiety as a result of his Military Occupational Specialty (MOS) as an infantryman during World War II.  Specifically, in a September 2015 chaplain spiritual needs re-assessment, in which the Veteran discusses his anxiety, the Veteran talked about his World War II experience, in that he landed on Utah beach, and stated that he was wounded, from which he required months of recovery in a hospital.  The VAMC records show that the Veteran has a diagnosis of generalized anxiety disorder.

Given the above, the record before the Board is unclear as to whether the Veteran has an acquired psychiatric disorder, variously diagnosed, that is related to his military service; therefore, the Veteran should now be afforded an appropriate VA examination to ascertain a nature and etiology of this disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consideration of other psychological disabilities aside from generalized anxiety is also necessary.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a psychiatric examination with an appropriate expert.  The examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this REMAND in conjunction with the examination.  The examiner should note that this action has been accomplished in the examination report.

The examiner is to furnish an opinion with respect to the following questions:

Using the DSM-5 criteria, can it be determined with a reasonable degree of medical certainty that the Veteran has developed an acquired psychiatric disorder?  If so, please state the diagnosis.

For each psychiatric disorder diagnosed, is it at least as likely as not (50 percent or greater probability) that such disorder (1) had its onset during the Veteran's periods of service; or, (2) results from or was caused by any incident or event that occurred in service?

If the examiner determines that the Veteran mets the DSM-5 criteria for a PTSD diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder is causally linked to an alleged in-service stressful event; and, if so, is it at least as likely as not (50 percent or greater probability) that the Veteran's response to an alleged in-service stressful event involved a state of fear, helplessness or horror?

The examiner should specifically comment on the Veteran's statements that: (1) he landed on Utah beach, (2) was wounded which required months of recuperation, (3) had prisoners escape from his custody which required him to discharge his weapon, and (4) that he was arrested in-service, on what he believes to be phony charges.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science, which may reasonable explain the medical guidance in the study of this case.

3.  After the development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


